Order entered September 5, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00620-CV

                 IN THE INTEREST OF T.H.M. AND C.A.M., CHILDREN

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-53138-2012

                                            ORDER
       We GRANT the motion of Indu Bailey, Official Court Reporter for the 219th Judicial

District Court of Collin County, Texas, for an extension of time to file the reporter’s record. The

reporter’s record shall be filed on or before October 6, 2014.


                                                      /s/   ADA BROWN
                                                            JUSTICE